Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a hitch receiver alignment system which includes a cylinder having a cylinder front surface and a cylinder rear surface; wherein the cylinder rear surface is adjoined to a hitch receiver; a second opening extending into the cylinder rear surface and adapted to receive the distal end of a piston; a third opening extending through the cylinder adapted to receive an alignment member, and wherein the alignment member may be adjusted by 4 user to contact the distal end of the piston.	The reason for the allowance of claim 12 is that the prior art fails to disclose or suggest a hitch receiver alignment system which includes an alignment member having a nested piston, a proximal end and a distal end, wherein the nested piston is free to rotate within the alignment member; a base member having a base member front surface and a base member rear surface; wherein the base member rear surface is adjoined to the hitch receiver; a second opening extending though the base member and adapted to receive the alignment member; and wherein a first mode of operation the distal end of the alignment member is manually engaged by a user to contact the hitch.	The reason for the allowance of claim 14 is that the prior art fails to disclose or suggest a hitch receiver alignment system which includes a piston having a proximal end and a distal end, wherein the first opening is adapted to receive the proximal end of the piston; a cylinder having a cylinder front surface and a cylinder rear surface; wherein the cylinder rear surface is adjoined to the hitch receiver; a second opening extending through the cylinder and adapted to receive the distal end of the piston; a cylinder head adjoined to the cylinder and having a cylinder head front surface and a cylinder head rear surface; a third opening, wherein the third opening extends through the cylinder head and is adapted to receive an alignment member; and wherein the alignment member may be adjusted by a user to contact the distal end of the piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



September 27, 2021